Brooke, J
It was only in a court of equity, that the claim of Marshall could be adjusted. He claimed indemnity against his suretyship for Colvert; and as no fraud in the deed of trust is proved or alleged, that deed gave him priority over the executions. The only creditor, who answered the bill, claimed priority to any of the other creditors, out of the surplus after the purposes of the deed of trust were satisfied. An account ought to have been taken, the amount of the responsibility of Marshall for Colvert ascer*149tained, and the surplus, if any, applied to the payment of the executions, according to the priority they gave to the proceeds of the property. The decree is reversed, the injunction reinstated, and the cause remanded for further proceed-